Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a nucleic acid construct comprising a polynucleotide encoding a transcription factor operably linked to a promoter that directs expression during a time when an initial deposition of cellulosic and hemicellulosic components in vascular xylem tissue occurs.
Group II, claim(s) 1-2, 4, drawn to a nucleic acid construct comprising a polynucleotide encoding a transcription factor operably linked to a promoter that directs expression in aerial parts of the plant.
Group III, claim(s) 1-2, 5, drawn to a nucleic acid construct comprising a polynucleotide encoding a transcription factor operably linked to a promoter that directs expression in roots.
Group IV, claim(s) 1-2, 6, drawn to a nucleic acid construct comprising a polynucleotide encoding a transcription factor operably linked to a promoter that directs expression in endomembrane.
Group V, claim(s) 36-42, drawn to a plant comprising a polynucleotide encoding a transcription factor operably linked to a promoter that directs expression during a time when an initial deposition of cellulosic and hemicellulosic components in vascular xylem tissue occurs.
Group VI, claim(s) 45, drawn to a plant comprising a polynucleotide encoding a transcription factor operably linked to a promoter for secondary cell wall development.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) choose a SEQ ID NO that corresponds to a transcription factor coding sequence.
2) choose a SEQ ID NO that corresponds to a promoter sequence.
  
Applicant is required, in reply to this action, to elect a single species from each to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:   claims 1, 2 and 36-41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
  Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a transcription factor coding sequence operably linked to a plant promoter sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Han et al (USPGPub 2017/0298375 A1) at paragraph [0008], for example.   


Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Joe Zhou can be reached at 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662